ORDER
PER CURIAM.
Defendant, James Stewart, was convicted, after a jury trial, of stealing $750 or more. He was sentenced to a term of six year's imprisonment. This court affirmed his conviction. State v. Stewart, 9 S.W.3d 657 (Mo.App. E.D.1999).
Defendant appeals from the judgment of the trial court denying his Rule 29.15 motion for post-conviction relief after an evi-dentiary hearing. He argues that the trial court abused its discretion in denying his motion for a continuance at the evidentiary hearing and that he received ineffective assistance of counsel.
The trial court’s findings of fact are not clearly erroneous; no error of law appears. An opinion would have no precedential value.
The judgment is affirmed. Rule 84.16(b).